Citation Nr: 9933171	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  95-05 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for the residuals of a 
nasal fracture.

3. Entitlement to service connection for allergies.

4. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
sinusitis.

5. Entitlement to a disability rating greater than 20 percent 
for a right knee disability.  

6. Entitlement to a disability rating greater than 10 percent 
for a left medial meniscus tear.

7. Entitlement to a disability rating greater than zero 
percent for the residuals of a distal ulna fracture of the 
left wrist.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse and his son.


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant served on active duty with the United States 
Army from August 1970 to February 1972, from January 1973 to 
August 1986.       

This matter was last before the Board of Veterans Appeals 
(Board) in March 1997, on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  When last before the Board, an 
effective date earlier than May 31, 1995 for the award of a 
compensable rating for postoperative left medical meniscus 
tear, based upon clear and unmistakable error, was denied.  
The Board remanded the appellant's claims of entitlement to 
disability ratings greater than assigned for disabilities of 
the right knee, left knee, and left wrist for further 
development of the record.  The development having been 
completed by the RO, those matters are ready for appellate 
review by the Board.  

The Board notes that by hearing officer decision dated in May 
1999, a proposed reduction in the evaluation of the service-
connected status-post left medial meniscus tear was amended 
and the assigned disability rating was continued.    
The Board notes that through his accredited representative, 
the appellant reported that all facts relevant to the claimed 
issues had been properly developed and that VA had complied 
with its duty to assist him in the development of his claim.  
See "Statement of Representative in Appeals Case," dated 
August 17, 1999.  Although through his representative, the 
appellant noted "exception to and preserve[d] for appeal any 
error" the Board may thereafter make in rendering its 
decision, the appellant has not specified with any degree of 
specificity any procedural or substantive error heretofore 
made by the RO.  See "Informal Hearing Presentation,"
dated September 13, 1999.  

Having reviewed the appellant's submissions in light of all 
of the evidence of record, the Board finds that the appellant 
has adequately stated his contentions and that this matter is 
ready for appellate review.  See Stuckey v. West,  No. 96-
1373 (U.S. Vet.App. November 17, 1999)
  

FINDINGS OF FACT

1. Competent medical evidence has not been obtained 
reflecting that the appellant has a back disability.  

2. Competent medical evidence has not been obtained 
reflecting that the appellant has a disability resulting 
from trauma to the nose sustained while on active duty.

3. Competent medical evidence has not been obtained 
reflecting any relationship between any allergic disorder 
and trauma to the nose sustained while on active duty.  

4. Since the November 1986 denial of the claim of service 
connection for sinusitis, evidence has not been obtained 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative 
nor redundant, and which by itself or in connection with 
evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

5. The appellant's right knee disability is manifested by 
periods of swelling, significantly diminished functional 
use, and subjective reports of pain.  

6. The appellant's left knee disability is manifested by loss 
of function and pain.  

7. The appellant's left wrist disability is manifested by 
some pain but no functional impairment and full range of 
motion.  


CONCLUSIONS OF LAW

1. The appellant's claim of service connection for a back 
disorder is not well grounded. 38 U.S.C.A. § 5107(a) (West 
1991).

2. The appellant's claim of service connection for the 
residuals of a nasal fracture is not well grounded. 38 
U.S.C.A. § 5107(a) (West 1991).

3. The appellant's claim of service connection for allergies 
is not well grounded. 
38 U.S.C.A. § 5107(a) (West 1991).

4. The evidence received since the November 1986 denial of 
service connection for sinusitis is not new and material. 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

5. The November 1986 decision denying service connection for 
sinusitis is final and the claim is not reopened. 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (1999).

6. The assignment of a 30 percent disability rating for a 
right knee disorder is appropriate.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Code 5257 (1999).

7. The schedular criteria for the assignment of a disability 
rating greater than 
10 percent for a left knee disorder have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5257 (1999).

8. The criteria for a compensable evaluation for a left wrist 
disorder have not been met. 38 U.S.C.A. §§ 1155 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 
5214, 5215 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that service connection is warranted 
for a back disability.  In support of his claim, he cites 
recently received medical treatment records reflecting that 
he was treated in service for a back strain.  The appellant 
also seeks service connection for the residuals of a series 
of claimed in-service nasal fractures.  In this regard, the 
appellant argues that he "broke" his nose on several 
occasions while in service, and that he currently experiences 
difficulty breathing.  Akin to this contention, he contends 
that after these in-service experiences, he began to have 
allergies and he argues that service connection is likewise 
warranted for these disorders.  Finally in this regard, the 
appellant requests service connection for sinusitis, and 
contends that he has submitted sufficient evidence to warrant 
the reopening of his claim for that disorder, which was 
previously denied in November 1986 and was not appealed.  

The appellant also contends that disability ratings greater 
than are presently assigned are warranted for disorders of 
the right and left knee and left wrist.  


In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991).  The 
resolution of this issue must be considered on the basis of 
the places, types and circumstances of his service as shown 
by service records, the official history of each organization 
in which the claimant served, his medical records and all 
pertinent medical and lay evidence.  Determinations relative 
to service connection will be based on review of the entire 
evidence of record.  38 C.F.R. § 3.303(a) (1999).

As to the appellant's claims for increased disability 
ratings, applicable law provides that disability evaluations 
are determined by the application of a schedule of ratings 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic 
codes identify the various disabilities.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 
1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. § 7104(d)(1) (West 
1991).  With this requirement of law, and in light of the 
appellant's contentions, a brief factual review of evidence 
of record as found in the appellant's claims folder would be 
helpful to an understanding of the Board's decision.  The 
Board will then discuss the applicable law in the context of 
each of the appellant's claims.  


Entitlement to service connection for a back disability

Factual background

The appellant's service medical records do not reflect any 
complaints, symptoms, or diagnosis of any back disorder.  
During his pre-separation physical examination in June 1985, 
the appellant denied then having, or ever having "recurrent 
back pain."  At that time, the appellant's "PULHES" 
profile of his upper extremities was evaluated as "1."   

During the course of an October 1986 VA examination conducted 
in the development of the appellant's claimed lower extremity 
disorders, the appellant was noted to have a normal gait.  
The examination report reflects no complaints, symptoms, or 
diagnosis of any back disorder.  

The appellant sought service connection for a back 
disability, secondary to his service-connected knee 
disorders, in May 1995.  By rating decision dated in July 
1995, service connection was denied.  

The appellant sought service connection for a claimed back 
disorder on a direct basis by statement received in August 
1997.  In support thereof, he submitted medical records 
obtained from the Monona Grove Clinic reflecting that in 
November 1984, while the appellant was serving on active 
military duty, he was treated for an acute back strain.  
These records also reflect that in December 1984, the 
appellant was treated for back spasm.  

By rating decision dated in January 1998, service connection 
for a claimed back disorder on a direct basis was denied.  


Analysis

Under 38 U.S.C. A. § 5107(a), an applicant for benefits has 
the "burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  Such a claim has been defined to be "one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible" in 
order meet the burden established in the statute.  Kandik v. 
Brown, 9 Vet. App. 434, 439 (1996); see Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

In order for the appellant's claim to be well grounded, there 
must have been presented competent evidence of a current 
disability; a disease or injury which was incurred in 
service, and a nexus between the disease or injury and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996)(table); 
see Watai v. Brown, 9 Vet. App. 441, 443 (1996).

Where the determinative issue involves either medical 
etiology or diagnosis, competent medical evidence is 
necessary to fulfill the well-grounded claim requirement.  
Where the determinative issue does not require medical 
diagnosis or etiology, lay testimony by itself may suffice to 
meet the statutory burden. Caluza at  504 (1995); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  The truthfulness of 
evidence is presumed in determining whether a claim is well 
grounded.  Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King 
v. Brown, 5 Vet. App. 19, 21 (1993).

The burden to submit evidence sufficient to render a claim 
well grounded is the claimant's, and the claimant's alone.  
Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).  It has 
been observed that in Epps, the Federal Circuit Court of 
Appeals "definitively held that 'there is nothing in the 
text of [38 U.S.C.A] § 5107 to suggest that [] VA has a duty 
to assist a claimant until the claimant meets his or her 
burden'" of establishing a well-grounded claim before 
providing any assistance to the claimant."  Morton v. West, 
12 Vet. App. 477, 481 (1999) (emphasis added).   It was also 
noted that the claimant's burden to produce evidence to 
render a claim well grounded was a "condition precedent 
established by Congress" that neither VA nor the Court was 
free to ignore.  Morton, 12 Vet. App. at 485.    

In this case, the appellant's claim of entitlement to service 
connection for a back disorder is not well grounded.  First, 
the appellant has not proffered any evidence to indicate that 
he currently has a back disorder of any kind.  It is now 
well-settled that the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability.  In the 
absence of proof of a present disability, there is no valid 
claim presented.  See Brammer v. Derwinski,  3 Vet. App. 223 
(1992).  Absent a currently manifested disability, the claim 
is not plausible and is therefore not well grounded.  
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).   

Assuming arguendo that the appellant has submitted competent 
evidence of a current back disability, he has not submitted 
competent medical evidence to link the back disorder to any 
incident of his military service, or any service-connected 
disorder.  Voerth v. West, No. 95-904 (U.S. Vet. App. October 
15, 1999).  The appellant, as a layperson, is not qualified 
to render medical opinions regarding the etiology of 
disorders and disabilities, and his opinion is entitled to no 
weight.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck 
v. Brown, 6 Vet. App. 14, 16 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).       

The Board has examined all evidence of record with a view 
towards determining whether the appellant has notified VA of 
the possible existence of information which would render his 
claim plausible.  However, the Board finds no such 
information.  See Beausoleil v. Brown, 8 Vet. App. 459, 464-
465 (1996); Robinette v. Brown, 8 Vet. App. 69, 80 (1995).

In these circumstances, the appellant's claim of entitlement 
to service connection for a back disorder is not well 
grounded and is denied.



Entitlement to service connection for the residuals of a 
nasal fracture 
and for allergies 

Factual background

The appellant's service medical records reveal that in April 
1973, he was struck in the nose during a football game.  
Contemporaneous examination of the nose revealed that it was 
swollen and had a small abrasion.  Although the treatment 
report reflects that the appellant was to consult the service 
department "Ear, Nose and Throat Clinic" the following 
week, there is no indication in the appellant's service 
medical records that he did so.  During an annual physical 
examination conducted by the service department in April 
1977, the appellant's nose was noted to be normal.   

In May 1978, the appellant underwent an excision of a lymph 
node with acute necrotizing lymphadenitis from the left side 
of his posterior neck.  Upon recurrence, a lump was again 
removed in June 1978.  There is no reference in this report 
to any developing allergic disorder.  

The appellant underwent a service department physical 
examination in May 1979.  He denied having nose trouble.  
Although he reported having broken his wrist, he did not 
report having a broken nose.  Upon clinical examination, his 
nose was reported to be normal.  No complaints, symptoms, or 
diagnoses of any allergic disorder were noted. 

During a June 1985 service department physical examination 
prior to his separation from active duty, the appellant again 
denied having ear, nose or throat trouble.  No complaints, 
symptoms, or clinical findings of an allergic disorder were 
noted.  The appellant denied having chronic or frequent 
colds, hay fever, shortness of breath, chronic cough, and the 
appellant affirmed that he was in "good" health.    

Based upon the in-service excisions of lymph nodes, in 
November 1986, service connection was granted for a cystic 
mass of the posterior pharyngeal wall, probable Thornwaldt's 
cyst.

The appellant sought service connection for residuals of a 
nasal fracture by statement received in August 1997.  He 
claimed that he "broke" his nose three times while in 
service, and that he had since had difficulty breathing.  

The appellant underwent a VA physical examination in October 
1997.  The examiner reported that the appellant had "a 
history of a broken nose on several occasions" while in 
service.  The appellant related that he had difficulty 
breathing at night and that he snored.  Upon clinical 
examination, the external nose appeared to be anatomically 
correct without any deviations.  The nasal vestibule was 
intact without any deviations.  His right and left nasal 
cavities were noted to be normal.  The septum appeared to be 
without any evidence of hypertrophy.  The floor of the nose 
was without any evidence of erythema, and all other findings 
were normal.  The sinuses were noted to be without any 
tenderness upon palpation, and a x-ray failed to indicate any 
mucosal thickening.  Radiographic studies of the nasal bones 
resulted in normal findings.  The appellant was diagnosed to 
have a "history of a broken nose," and "chronic allergic 
rhinitis by history."    

VA medical records were subsequently obtained reflecting that 
in December 1997, the appellant was diagnosed to have 
possible sleep apnea and allergic rhinitis.  There was no 
mention of any incident of the appellant's military service 
as to these disorders.  

A January 1998 VA medical record was obtained, reflecting 
that the appellant had undergone allergy testing by the VA 
Ear, Nose, and Throat Clinic in Kansas City, Kansas with 
negative results.

In October 1998, the appellant testified that he was treated 
while in service in May 1973 for a "nasal fracture," and 
that his nose was "set."  He stated that after this 
incident, he began having difficulties with allergies.  The 
appellant added that he broke his nose on two more occasions 
while in service, although he did not believe that these 
incidents were recorded in his service medical records.  The 
appellant stated that in January 1988, he was told by a 
physician that he had a either a deviated septum or an old 
nasal fracture.  The appellant stated that no physician had 
informed him that there was a relationship between the 
allergies and the nasal trauma.  

Analysis

As is noted above, it is exclusively the appellant's 
obligation under applicable statute and precedent to produce 
evidence of a well-grounded claim.  The United States Court 
of Appeals for Veterans Claims (Court) has found that absent 
the submission of such evidence, a claimant does not have the 
right to any VA assistance in the development of his claim.  
Morton,12 Vet. App. at 481.  Reiterating, in order to 
establish a well-grounded claim, there must be presented 
competent evidence of a current disability; a disease or 
injury that was incurred in service, and a nexus between the 
disease or injury and the current disability.  Caluza, 7 Vet. 
App. at 506.    

The Board has carefully examined all evidence submitted in 
support of the claims of entitlement to service connection 
for the residuals of a nasal fracture and for allergies and 
presumed it credible for the purpose of ascertaining whether 
the claims are well grounded.  Meyer, 9 Vet. App. at 429.  
Having done so, the Board finds that the appellant has not 
met his predicate obligation of submitting a well-grounded 
claim for either of these disabilities.  

With regard to the appellant's claimed nasal fracture 
residuals, the Board first notes that the appellant's service 
medical records do not reflect that he ever "broke" his 
nose during his military service.   Instead, the service 
medical records only reflect that on one occasion in 1973, 
the appellant was struck in the nose during a football game 
and that he sustained swelling and a small abrasion.  

The Board has carefully considered the appellant's report 
that he fractured his nose on two other occasions besides 
that reflected of record.  As is noted above, the appellant 
testified in October 1998 that he did not believe these 
instances were recorded in his service medical file.  
Although the Board has therefore presumed at this predicate 
inquiry that the appellant may have sustained some trauma 
besides that reflected in his service medical records, the 
appellant is not qualified at this juncture to report that 
nasal bones were fractured, as this calls for a medical 
conclusion that the appellant is not qualified to render.  
Espiritu, supra.  Moreover, due to the passage of time that 
has elapsed between these claimed instances of trauma, the 
appellant's account of what the military medical examiners 
may have told him is far too attenuated to compel a 
conclusion that he in fact fractured his nose as he presently 
claims.  Carbino v. Gober, 10 Vet. App. 507, 510 (1997); see 
Counts v. Brown, 6 Vet. App. 473, 477 (1994).

In short, the appellant has not shown that he incurred a 
disorder in service, and the claim is therefore not well 
grounded.  Because the claim of service connection for the 
residuals of a nasal fracture is not well grounded, the 
appellant was not entitled to any VA assistance in its 
development.  Morton, supra.   Although not in reliance upon 
the finding that the appellant's claim is not well-grounded, 
the Board observes that in October 1997, the appellant was 
accorded a VA medical examination that found no abnormalities 
of his nose.  Even if the Board to find that the appellant 
had presented competent evidence of incurrence of a nasal 
fracture in service, there is no evidence that the appellant 
currently has a nasal disability and his claim would thus 
still be not well grounded.  Brammer and Rabideau, supra.   

The Board also notes that in October 1998, the appellant 
testified in substance that an unnamed physician informed him 
that he had either a deviated septum or an old nasal 
fracture.  First, the appellant's report as to these 
different diagnoses is too attenuated as to his present 
condition.  Moreover, even were the appellant to have 
reported a definitive diagnosis, there is no suggestion from 
the appellant's account that any medical examiner has opined 
of a linkage between either of these disorders and the 
appellant's military service.  Carbino, supra.

Although the appellant maintains that his current allergies 
are the result of his claimed nasal trauma, he also conceded 
during a January 1998 hearing that no physician has opined to 
this effect.  The record confirms the appellant's report.  
Because there has been proffered no competent medical 
evidence of a linkage between any allergic disorder and any 
incident of the appellant's military service or any service-
connected disorder, the appellant's claim of entitlement to 
service connection for allergies is not well grounded and is 
denied.  Caluza, supra.  


Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
sinusitis


Factual background

The appellant's service medical records reveal that in 
January 1973, he complained of a sore throat and nasal 
congestion.  He was prescribed cold medicine and throat 
lozenges.  The appellant underwent a service department 
physical examination in April 1977.  His sinuses and nose 
were reported to be normal upon clinical 

examination.  The appellant again had a sore throat in March 
1978.  Pharyngitis was diagnosed.  He was prescribed saline 
gargles, Cepacol(r) lozenges and aspirin.  During the course of 
a May 1978 dermatology consultation, the appellant reported 
that he then had "sinus problems."  The service medical 
record does not reflect that any further inquiry was made by 
the service department into this report.

The appellant underwent a service department physical 
examination in May 1979.  He denied having chronic or 
frequent colds, nose trouble, hay fever or sinusitis.  His 
sinuses were reported to be normal.  In June 1985, the 
appellant underwent a medical examination as part of medical 
board proceedings.  In response to the inquiry on a medical 
history questionnaire as to whether he then had, or ever had 
sinusitis, the appellant responded in the affirmative.  The 
accompanying report of medical examination reflects that the 
appellant's sinuses were reported to be normal upon clinical 
examination by the examining physician.  

In a January 1986 medical record generated during follow-up 
care of the appellant's right knee complaints, a military 
medic noted that the appellant was then also reported having 
"sinus trouble."

During a service department physical evaluation board hearing 
in May 1986, the appellant stated that he had experienced a 
worsening sinus condition since about 1978.  He stated that 
it began after he underwent excision of a lymph node from the 
side of his neck, and that the condition worsened in the 
spring and in the fall.  

The appellant underwent a VA physical examination in October 
1986.  Radiographic examination revealed no diagnostic 
abnormalities of the paranasal sinuses.  He was diagnosed to 
have a history of sinusitis.  

By rating decision dated in November 1986, service connection 
was denied for sinusitis.  The appellant did not file a 
notice of disagreement with regard to the denial.  

The appellant sought to reopen his claim in May 1987.  A 
November 1986 VA medical record was obtained reflecting that 
the appellant had then complained of a history of 
intermittent nasopharyngeal drainage.  It was noted that he 
had a history of Thornwaldt's cyst.   

By rating decision dated in October 1987, the RO found that 
the appellant had not submitted new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for sinusitis.  

The appellant underwent a VA computerized tomography 
examination in June 1993, based upon complaints of constant 
nasal drainage.  There was noted no evidence of chronic 
sinusitis or acute exacerbation or sinusitis.  A left frontal 
sinus osteoma was noted.  

During an August 1997 VA examination, no evidence of 
sinusitis was detected upon clinical examination and x-ray.  
As to the latter, the appellant was found to have "normal 
sinuses."  

The appellant sought to reopen his claim by statement 
received in August 1997.  Medical records were obtained from 
the Monona Grove Clinic reflecting that in October 1983, the 
appellant was treated for an upper respiratory infection with 
sinus involvement.  

By rating decision dated in January 1998, reopening of the 
claim of service connection for sinusitis was denied.

Relevant Law as to Finality/new and material evidence

Because the appellant's claim of entitlement to service 
connection had been previously denied, it can only be 
reopened by the presentation of "new and material 
evidence."   38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(1999); see Stanton v. Brown, 5 Vet. App. 563, 566-567 
(1993).  By "new and material evidence" is meant that which 
was not previously submitted to agency decisionmakers which 
bears directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant and 
which is, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
The law provides that the submission of new and material 
evidence is a jurisdictional prerequisite to the Board's 
review of a previously denied and final claim.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis.  
Elkins v. West, 12 Vet. App. 209 (1999); Winters v. West, 12 
Vet. App. 203 (1999).  First, the Board must determine 
whether the evidence presented or secured since the prior 
final denial of the claim is "new and material."  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened, and the 
Board will determine, based on all the evidence of record in 
support of the claim, and presuming credibility thereof, 
whether the claim is well-grounded pursuant to 38 U.S.C.A. § 
5107(a).  

If the claim is well-grounded, the case will be decided on 
the merits, but only after the Board has determined that the 
VA's duty to assist under 38 U.S.C.A. § 5107 has been 
fulfilled.  The Court noted in Elkins and Winters that the 
ruling in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the 
Federal Circuit Court "effectively decoupled" the 
determinations of new and material evidence and well-
groundedness.  Thus, if the Board determines that 
additionally submitted evidence is "new and material," it 
must reopen the claim and perform the second and third steps 
in the three-step analysis, evaluating claim for well-
groundedness in view of all the evidence, both new and old, 
and, if appropriate, evaluating the claim on the merits.  See 
Elkins and Winters, supra.

In Hodge, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that decisions as to whether 
evidence can be considered as new and material must be based 
on a factual determination as to whether the evidence is new 
(not merely cumulative or redundant) and material (relevant 
and probative with respect to an issue) and so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Decisionmakers must apply the 
regulatory provisions of 38 C.F.R. § 3.156(a) to all attempts 
to reopen a claim.  Generally, decisionmakers must determine 
if the new evidence bears directly on the reasons for the 
prior denial of the issue and is so significant that it must 
be considered.  

In determining the issue of whether the additional evidence 
submitted is new and material, the credibility of the 
evidence must be presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).  The Court has held that this 
presumption of credibility is not unlimited.  Specifically, 
the Court has stated that Justus does not require VA to 
consider patently incredible evidence (e.g. the inherently 
false or untrue) to be credible.  Duran v. Brown, 7 Vet. App. 
216 (1994); see Samuels v. West, 11 Vet. App. 433, 436 
(1998); see also Godfrey v. Brown, 7 Vet. App. 398, 407 
(1995) (Where the report of the Social Security 
Administration [SSA] reflected that its findings were based 
on the veteran's disability encompassing "twenty-year 
history of back problems," as evidenced by "medical 
evidence" and the medical evidence as evidenced in the SSA 
file did not reflect such history, the SSA statement cannot 
be presumed to be credible when on its face it conflicts with 
the lack of substantiation for it in the very medical 
evidence on which it is expressly premised).

This presumption of credibility is accorded solely for the 
purpose of determining whether the case should be reopened.  
If the evidence is found to be new and material and the case 
is reopened, the presumption that it is credible and entitled 
to full weight no longer applies.  In the adjudication that 
follows the reopening, the Board, having accepted 
provisionally for reopening purposes the credibility of the 
new evidence, then must determine, as a question of fact, 
both the weight and credibility of the new evidence in the 
context of all the evidence, new and old.  Justus, 3 Vet. 
App. at 512-513.

Analysis

The evidence of record in November 1986 may be summarized:  

1.  While serving on active duty with the 
U.S. Army, the appellant complained of, 
and was treated for, congestion 
associated with colds.  In May 1978 and 
June 1986, the appellant reported that he 
had unspecified "sinus problems."  
During service medical examinations in 
April 1977, May 1979, and June 1985, the 
appellant's sinuses were reported to be 
normal.  In May 1986, the appellant 
reported that he began having sinus 
problems beginning in 1978 after the 
excision of lymph nodes in the left neck.  

2.  During a VA physical examination in 
October 1986, x-ray examination revealed 
no diagnostic abnormalities of the 
paranasal sinuses, and the appellant 
reported a history of sinusitis.  

Having reviewed all of the evidence submitted since the 
November 1986 denial of his claim and presumed it credible, 
the Board finds that new and material evidence has not been 
submitted that is sufficient to reopen the claim.  

The November 1986 VA medical record was not on file at the 
time of the unappealed rating decision and it is therefore 
new.  However, all it reflects is that the appellant then had 
a history of intermittent nasopharyngeal drainage, and it 
does not reflect any information as to the etiology of the 
appellant's disorder.  

The June 1993 computerized tomography study does not reflect 
any evidence that the appellant then had a current sinus 
disorder or its origin.  Similarly, the results of an August 
1997 VA examination reflect that no evidence of sinusitis was 
detected upon clinical examination and x-ray.  Indeed, as to 
the claimed disorder, the appellant was found to have 
"normal sinuses."  Although the Monona Grove Clinic records 
reflect that the appellant was treated during service in 
October 1983 for an upper respiratory infection with "sinus 
involvement" there is no diagnosis of sinusitis.  

In sum, there has not been presented evidence that bears 
directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant and 
which is, by itself or in combination with other evidence, is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  In 
other words, new and material evidence that is sufficient to 
reopen the claim has not been submitted and the appeal is 
therefore denied. 


Entitlement to a disability rating greater than 20 percent 
for a right knee disability.

Factual background

While serving on active duty in July 1985, the appellant 
underwent a right knee arthroscopy.  In September 1985, the 
appellant was diagnosed to have chondromalacia patella of the 
right knee.  The following month, the service department 
referred the appellant to a physical evaluation board to 
ascertain his fitness for further military service, based 
upon his complaints of continued pain.   In May 1986, the 
physical evaluation board found that the appellant was not 
physically qualified for further service because his 
"physical condition prevent[ed] satisfactory performance of 
duty as an Administrative Specialist."  

During an October 1986 VA examination, the appellant 
complained of periodic right knee locking and swelling and 
continued medial patellar pain.  Upon clinical evaluation, 
mild effusion, very mild and medial facet tenderness and a 
well healed scar were noted.  He was able to demonstrate full 
range of motion and he had no ligamentous instability.  X-ray 
studies revealed no diagnostic abnormalities.  

In November 1986, service connection was granted for 
chondromalacia of the right knee and a zero percent 
evaluation was assigned. 

The appellant's current claim for an increased disability 
rating for a right knee disability arose upon receipt of his 
statement in September 1994.  He asserted that he was 
experiencing chronic pain, swelling and an inability to climb 
stairs because of the disorder of both of his knees.   

VA medical records were received reflecting that in August 
1994, crepitus was heard while the appellant underwent range 
of motion testing.  There was no erythema, warmth, edema, 
effusion, or tenderness noted.  Anterior and posterior drawer 
testing resulted in negative findings.  A September 1994 
medical record reflects that the appellant then complained of 
progressively worsening right knee pain over the course of 
the previous six months.  He reported having a "popping" 
sensation.  No true locking or swelling was noted upon 
clinical examination.  He was prescribed quadriceps 
strengthening exercises and aspirin.  

A radiographic study of the appellant's right knee was 
conducted in August 1994.  There was noted no fracture, 
dislocation or destructive osseous pathology, and no evidence 
of knee joint effusion.  Mild osteophyte formation was seen 
in the lateral tibial spine.  It was noted that an August 
1991 radiographic examination resulted in "negative" 
findings, and that there had been no significant change in 
the appellant's right knee pain since an October 1991 
examination.  

In a January 1995 treatment record authored by R.W., M.D., 
the appellant was noted to have marked retropatellar pain and 
marked retropatellar crepitus.  He was assessed as having 
severe patellofemoral chondromalacia that was not responsive 
to medical management.  

In April 1995, the appellant testified that he wore a right 
knee brace because without it the knee would crack and pop 
and "give out."  He stated that he missed work because of 
the knee, and that it would swell two to three times per 
month.  He stated that walking or moving the knee aggravated 
the severity of the knee disorder.  He added that his right 
knee would "lock" at times.  He added that he could walk up 
to a half a mile on a flat surface before experiencing pain 
and throbbing.  He stated that he was unable to climb a 
flight of stairs of 20 steps without stopping half way, while 
he was wearing the brace.  He reported that within the 
previous year, he had fallen "four or five times" because 
of the knee, when he was not wearing a right knee brace, and 
that he had fallen once when he was wearing the brace.  

The appellant's wife stated that the appellant had to apply 
ice to his leg when his knee was swollen.  She added that her 
husband had fallen several times.  She stated that the 
appellant reported for work "lots of times" when his knee 
was in pain.  She stated that the appellant formerly could 
play baseball, bowl, and ride horseback but that he was 
unable to engage in these activities because of his knee.  

The appellant underwent a VA physical examination in October 
1995.  No swelling, deformity, subluxation, lateral 
instability, nonunion, loose motion or malunion was noted of 
his knee upon clinical examination.  Crepitance upon passive 
motion was noted.  The examiner commented that the appellant 
had tenderness to palpation out of proportion to his physical 
examination findings.  Right knee flexion was noted to be 
"decreased significantly" to 160 degrees.  A radiographic 
examination detected no abnormal findings.  

The appellant underwent a VA physical examination in May 
1996.  The appellant was able to squat and rise with 
difficulty and some pain.  He had full range of motion of the 
knee.  There was no swelling or deformity of the knee noted.  
He could flex the knee to 95 degrees, and extend it to 180 
degrees, with some pain.  There was no lateral instability or 
crepitus noted.  He was diagnosed to have a "remote injury 
with subsequent surgery, mildly symptomatic."  Radiographic 
examination of the knee revealed that the knee joint was 
maintained, and there were no meniscal calcifications or 
loose bodies.  
During a May 1996 personal hearing, the appellant stated that 
his right knee would swell every day and even as he slept at 
night.  He stated that he was always in pain, and that his 
knee would "pop" constantly.  He stated that his knee 
"locked" twice in the previous year, and that his right 
knee was more painful than his left.  He stated that he was 
unable to stand for prolonged periods, and that his knee 
would also hurt if he sat.  As an example, he stated that he 
would have to get up and move his leg three times if he was 
attending the cinema.  He stated that the swelling was in the 
joints of the knee itself more than anywhere else.  The 
appellant testified that it would take him about 10 minutes 
to climb 20 stairs.  He stated that he could not squat 
because of pain and locking.  

The appellant underwent a VA physical examination in August 
1997.  He again complained of increasing right knee pain and 
swelling.  Clinical evaluation of the right knee revealed no 
swelling, or deformity and there was noted good lateral and 
medial stability.  The appellant reported discomfort upon 
palpation of the right patella.  There was no crepitus noted 
upon motion.  He was able to flex his right knee to 120 
degrees.  Extension was to 5 degrees.  Radiographic 
examination detected a local demineralization of the right 
patella and an oval calcification of the joint.  The examiner 
commented that these findings had not changed since the 
radiographic examinations undertaken in 1991.  

The appellant underwent an additional VA examination in 
October 1997.  Examination of the right knee revealed no 
evidence of deformity, angulation, false motion, shortening, 
intra-articular involvement, external erythema or edema, 
instability or crepitus upon movement of the knee.  There was 
noted no evidence of tenderness upon palpation around the 
right knee joint.  A radiographic examination noted 
chondromalacia patella.  

In a January 1998 VA medical treatment record, it was noted 
that the appellant's knee was without effusion.  He had 
bilateral range of motion from zero to approximately 120 
degrees.  There was noted palpable crepitus with bilateral 
active and passive knee range of motion.  He displayed 
significant tenderness in the patellofemoral joint when the 
patella was subluxed medially and laterally.  Radiographic 
examination revealed good maintenance of joint space and 
there was no significant subchondral sclerosis noted 
throughout the knee.

An April 1998 VA physical therapy consultation is of record.  
It was noted that the appellant had recently undergone a 
right knee arthroscopy.  He was issued standard crutches and 
instructed to bear weight as tolerated.  His muscle strength 
was function for ambulation as was his range of motion.  He 
had normal balance and good endurance.  

The appellant underwent a VA physical examination in December 
1998 to ascertain the severity of his left knee symptoms.  
However, upon clinical examination, the appellant was noted 
to be able to walk from the waiting room to the examining 
room without difficulty.  The examiner commented that the 
appellant could climb on and off the examining table without 
difficulty.  In February 1999, the appellant was noted to 
have demonstrated full range of motion with no patholaxity.  
Radiographic examination detected minimal to moderate 
degenerative changes.  

In March 1999, the appellant underwent a magnetic resonance 
imaging test.  There was noted thinning of the patellar 
articular cartilage with fissuring and a significant 
osteochondral defect and minimal to moderate knee effusion.  
The examiner opined that these findings were consistent with 
Class IV chondromalacia.  The examiner also noted that there 
was degeneration of the posterior horn of the medial 
meniscus, but that there was no definite evidence of tearing.  

In May 1999, the appellant testified that his knee would 
"pop," and that he was unable to sit through an entire 
movie without having to get up and move his knee because of 
sharp pain and stiffness.  He reported that on his drive from 
his home to the hearing site, he stopped three times to 
stretch his legs because his knees were starting to ache from 
being bent.  He stated that in his current employment, he 
sometimes had to walk two flights of stairs several times 
during the day.  He added that if he had to do so more than 
four times in a single day, it would become increasingly 
difficult to do so.  He also reported difficulty in walking 
down a ramp towards the parking lot where he parked his car.  
He stated that his pain was continuous and daily.

Analysis

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement of 38 
U.S.C.A. § 5107(a) (West 1991).  In order to present a well-
grounded claim for an increased rating of a service-connected 
disability, a veteran need only submit his or her competent 
testimony that symptoms, reasonably construed as related to 
the service-connected disability, have increased in severity 
since the last evaluation.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 631-2 (1992); see also Jones v. Brown, 7 Vet. 
App. 134 (1994). 

In this case, the appellant has stated that the symptoms of 
his service-connected disability have increased.  The Board 
thus concludes that the appellant has presented a well-
grounded claim for an increased rating for his service-
connected disorder.

In the evaluation of disability claims, the provisions of 38 
C.F.R. § 4.2 require that medical reports be interpreted in 
light of the whole recorded history, and that each disability 
must be considered from the point of view of the veteran 
working or seeking work.  The provisions of 38 C.F.R. § 4.7 
provide that, where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Although regulations require that, in 
evaluating a given disability, the disability be viewed in 
relation to its whole history, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).


The appellant's right knee disorder is presently evaluated as 
20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  The appellant's disability is therefore contemplated 
as being of "moderate" severity.  In order to receive a 30 
percent rating, the appellant's disability picture would need 
to approximate a finding that it was "severe."  See 38 
C.F.R. § 4.71a, Diagnostic Code 5257.

The words "slight," "moderate" and "severe" as used in 
the various Diagnostic Codes are not defined in the VA 
Schedule for Rating Disabilities. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (1999).  It should also be noted 
that use of such terminology, although an element of evidence 
to be considered by the Board, is not dispositive of an 
issue. All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (1999).

Following a finding that the claim is well grounded, the 
Board has the duty to assess the credibility and weight to be 
given to the evidence.  See Madden v. Gober, 125 F. 3d 1477, 
1481 (Fed. Cir. 1997) and cases cited therein. Once the 
evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is for 
or against the claim or is in equipoise.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance 
of the evidence is against the claim, the claim is denied; if 
the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  See 38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 4.3 (1999); see also Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).

Having carefully reviewed the evidence of record, the Board 
is of the opinion that the evidence has reached a state of 
relative equipoise as to the merits of the appellant's claim.  
According the benefit of the doubt to the appellant, the 
board will grant a 30 percent disability rating for a right 
knee disorder.  

The record reflects that up until the time of the current 
claim for an increased rating, the appellant reported that 
his right knee was developing worsening and relatively 
chronic pain.  In this regard, the Board has carefully 
considered the January 1995 treatment record by Dr. R.W., 
then reflecting that the appellant had severe patellofemoral 
chondromalacia that was not responding to medical treatment.  
However, as is noted above, the use of specific terminology 
as to the severity of a disorder is not determinative as to 
the issue under consideration.  In this regard, the August 
1994 x-ray of the appellant's knee (i.e., taken about 5 
months prior to Dr. R.W.'s study) was then compared with the 
October 1991 examination.  On both these occasions, there was 
reported "negative" findings and that there had been no 
significant change in the severity of the appellant's 
disorder.    

As to the subjectively reported severity of the right knee 
disorder, the Board notes that in April 1995 the appellant 
essentially reported periodic crepitus, swelling two to three 
times per month, sometimes "locking" and decreased extended 
use (particularly in the negotiation of stairs).  However, 
the October 1995 VA medical examination then detected no 
swelling, deformity, subluxation, lateral instability, loose 
union and found crepitance upon passive motion.  Again, a 
radiographic examination detected no abnormalities.  

Examination findings in May 1996, August 1997, and October 
1997 are not significantly different from those of earlier 
examinations relative to the appellant's right knee 
disability.  In each of these examinations, the appellant 
reported having relatively constant pain, periodic 
"locking," and decreased use.  However, clinical evaluation 
consistently reported no swelling, deformity, instability, 
crepitus, or significant tenderness.  Radiographic 
examination did not find any significant changes from earlier 
studies.   

However, applicable law provides that functional impairment 
is to be considered in assessing the severity of an 
orthopedic disability such as the appellant's right knee 
disorder, and that such impairment is to be "supported by 
adequate pathology."  See 38 C.F.R. §§ 4.40 and 4.45 (1999); 
see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  


The Board notes that the appellant has reported significantly 
diminished use of the right knee because of the disability at 
issue.  Up to and including the period represented by the 
October 1997 VA examination, the appellant's primary loss of 
function was occasioned by some pain on range of motion, 
decreased ability to sit or stand for extended periods and 
difficulty in climbing stairs.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  These subjective reports are 
consistent throughout the pendency of this appeal.  

In January 1998, palpable crepitus was noted upon range of 
motion, and the appellant displayed "significant 
tenderness" upon subluxation of the patella.  The 
appellant's range of motion was from zero to 120 degrees - a 
range clearly of some significantly diminished functional 
capability.  See 38 C.F.R. § 4.71, Plate II (1999).  

The Board notes that minimal to moderate degenerative changes 
were detected in the appellant's right knee in February 1999.  
In these circumstances, the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 have been considered.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994) and VAOPGCPREC 23-97 (July 
1, 1997) (precedent opinion of the VA General Counsel) for a 
greater disability rating. Although the subjective reports up 
to an including the October 1997 VA examinations do not, in 
and of themselves, warrant the assignment of a 30 percent 
disability rating, the Board believes that given the extended 
passage of time this matter has been pending, as well as the 
most recent medical findings, further inquiry would not 
result in significantly different findings than are now of 
record.  

The disability picture that emerges from the medical and lay 
evidence of record suggests that the evidence "in favor of" 
and "against" the appellant's claim is in relative balance 
and resolving the benefit-of-the-doubt in favor of the 
appellant, the Board finds that the disability picture more 
nearly approximates the assignment of a 30 percent rating.  

A 30 percent disability rating is therefore assigned for a 
right knee disorder.
 


Entitlement to a disability rating greater than 10 percent
for a left medial meniscus tear

Factual background

While serving on active duty in September 1981, the appellant 
slipped while playing football and sustained a torn medial 
ligament of the left leg.  He was treated with anti-
inflammatory medications and placed on limited duties.  

During an October 1986 VA examination, the appellant had full 
range of motion of the left knee.  A well-healed medial 
arthrotomy scar was noted.  There was no instability and no 
swelling.  X-ray study revealed no diagnostic abnormalities.

In November 1986, service connection was granted for 
chondromalacia of the left knee and a zero percent disability 
evaluation was assigned.  

Subsequent to the grant of service connection, records were 
forwarded reflecting that in January 1982 at the Madison 
General Hospital, Madison, Wisconsin, the appellant underwent 
a left knee arthroscopy, resulting in an arthrotomy and 
medial meniscectomy.  

In April 1995, the appellant testified that he was about to 
receive a left knee brace.  As with his right knee, his left 
knee would swell two to three times per month.  He stated 
that walking or moving the knee aggravated the severity of 
the knee disorder.  

During an October 1995 VA examination no swelling, deformity, 
subluxation, lateral instability, nonunion, loose motion or 
malunion was noted of his knee upon clinical examination.  
Crepitance upon passive motion was not noted.  Flexion was to 
135 degrees.  Radiographic examination of the knee resulted 
in normal findings.  

During the VA physical examination in May 1996, the appellant 
was able to squat and rise with difficulty and some pain.  He 
had full range of motion of the left knee.  There was no 
swelling or deformity of the knee noted.  He could flex the 
knee to 95 degrees, and extend it to 180 degrees, with some 
pain.  There was no lateral instability or crepitus noted.  
He was diagnosed to have a "remote injury with subsequent 
surgery, mildly symptomatic."  Radiographic examination of 
the knee revealed that the knee joint was maintained, and 
there were no meniscal calcifications or loose bodies.  

As noted above, the appellant testified at a May 1996 
personal hearing.  In substance, he stated that he was unable 
to stand for prolonged periods, and that his knee would also 
hurt if he sat.  As an example, he stated that he would have 
to get up and move his leg three times if he was attending 
the cinema.  He stated that the swelling was in the joints of 
the knee itself more than anywhere else.  The appellant 
testified that it would take him about 10 minutes to climb 20 
stairs.  He stated that he could not squat because of pain 
and locking.  

During an August 1997 VA medical examination, the appellant 
reiterated his prior contentions relative to his left knee.  
Clinical examination revealed no evidence of joint space 
fluid collection.  There was noted good lateral and medial 
stability, and no crepitus was noted upon motion of the knee.  
There was no swelling or deformity noted.  The appellant was 
able to flex his left knee to 120 degrees, and extend it to 5 
degrees.  The appellant was noted to have a normal left knee.  

As is noted above, the appellant underwent a VA physical 
examination in December 1998.  Upon clinical examination, he 
was noted to be able to walk from the waiting room to the 
examining room without difficulty.  The examiner commented 
that the appellant could climb on and off the examining table 
without difficulty.  When asked to "duck waddle," the 
appellant complained of severe pain in the left knee of the 
anterolateral area and over the lateral joint line.  The left 
knee showed no effusion or tenderness, and was stable to 
varus and valgus stress in both complete extension and slight 
flexion.  Flexion was to 140 degrees and extension was to 
zero degrees.  Palpation of the patellofemoral area did not 
result in complaints of pain and there was no audible 
crepitus noted.  Although the appellant reported that he had 
been diagnosed to have chondromalacia of the left knee, the 
examiner commented that there was no evidence on physical 
examination to substantiate the appellant's report

In a February 1999 VA treatment note, it was reported that 
the appellant had full range of motion of both knees.  He was 
noted to be wearing braces on both knees on a "full time" 
basis.  

The appellant underwent magnetic resonance imaging testing of 
his left knee in March 1999.  No evidence of chondromalacia, 
abnormal bone marrow, or meniscal tearing was noted.  The 
cruciate and collateral ligaments and the patellar tendons 
were intact.  Small to moderate knee effusion was noted.  

As is noted above, in May 1999, the appellant testified that 
his knee would "pop," and that he was unable to sit through 
an entire movie without having to get up and move his knee 
because of sharp pain and stiffness.  He reported that on his 
drive from his home to the hearing site, he stopped three 
times to stretch his legs because his knees were starting to 
ache from being bent.  He stated that in his current 
employment, he sometimes had to walk two flights of stairs 
several times during the day.  He added that if he had to do 
so more than four times in a single day, it would become 
increasingly difficult to do so.  He also reported difficulty 
in walking down a ramp towards the parking lot where he 
parked his car.  He stated that his pain was continuous and 
daily.  

Analysis

As is noted above, a claim for an increased rating is 
regarded as a new claim and is subject to the well-
groundedness requirement of 38 U.S.C.A. § 5107(a) (West 
1991).  The requirement to submit a well-grounded claim for 
an increased disability rating is met when the claimant 
reports that his or her symptoms, reasonably construed as 
related to the service-connected disability, have increased 
in severity since the last evaluation.  See Proscelle and 
Jones, supra.  In this matter, the appellant has reported 
that the symptoms of his disorder have increased and his 
claim is therefore well grounded.     

The appellant's left knee disability is rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  See 
38 C.F.R. § 4.20 (1999) (When a disability not specifically 
provided for in the rating schedule is encountered, it will 
be rated under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.).  38 
C.F.R. 
§ 4.20 (1999).  The currently assigned disability rating 
contemplates a disability picture of "slight" severity.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

Having reviewed all of the evidence of record, the Board 
finds that the preponderance of the evidence is clearly 
against the claim of entitlement to a disability rating 
greater than 10 percent and will therefore deny the appeal.  

Throughout the course of this appeal, the appellant's primary 
contention has been that he experiences periodic swelling, 
constant pain, and loss of function in his left knee.  
However, in October 1995, the knee was noted to be without 
evidence of swelling, deformity, subluxation, lateral 
instability, and crepitance.  The appellant was able to 
demonstrate relatively full range of motion to 135 degrees 
and no evidence of degenerative changes was noted upon 
radiographic examination.  

The clinical findings of October 1995 have not substantially 
altered since that time.  Although moderate swelling was 
noted in March 1996, there was noted no effusion or 
tenderness two months later.  At the latter, the appellant 
was able to squat and rise with difficulty and some pain, but 
the left knee was stable and was without tenderness.  As in 
October 1995, there was no evidence of crepitus, and the 
appellant demonstrated full range of motion from zero to 140 
degrees - five more degrees than demonstrated in October 
1995.  Further in February 1999, the appellant was noted to 
have "full" range of motion.  


The evidence thus demonstrates that the appellant has a 
slight disability of the left knee.  As is noted above, 
functional impairment supported by adequate pathology is to 
be considered in assessing the severity of an orthopedic 
disability such as the appellant's right knee disorder. See 
38 C.F.R. §§ 4.40 and 4.45; DeLuca, supra.  Although the 
appellant is clearly impaired by a left knee disorder, the 
Board finds that the functional impairment, as evidenced by 
both his subjective complaints and the clinical findings of 
record, clearly does not warrant the assignment of a 
disability rating greater than 10 percent.  

Accordingly, a disability rating greater than 10 percent is 
denied.  


Entitlement to a disability rating greater than zero percent
for the residuals of a distal ulna fracture of the left 
wrist.

Factual background

In November 1986, service connection was granted for the 
residuals of a left distal ulnar fracture and a zero percent 
disability evaluation was assigned.  

A September 1995 VA report of radiographic examination 
relative to the appellant's left wrist reflects that no joint 
narrowing, articular irregularity, hypertrophic spurring or 
abnormal calcifications were noted.   

The appellant underwent a VA physical examination in October 
1995.  He reported having pain in his wrist with lifting and 
gripping.  Upon clinical examination, the appellant had 
normal range of motion with his left thumb, fingers, and 
wrist.  Clinical evaluation also noted that his wrist 
strength and dexterity was normal.  An arthrogram revealed a 
small triangular tear of fibro cartilage, but there was no 
evidence of pain with motion.  


In February 1996, records were received from the Kansas City 
Bone and Joint Clinic, Inc.  It was noted that in January 
1996, the appellant's left wrist motion was symmetrical but 
painful upon ulnar deviation.  In May 1996, the appellant 
stated that he had to wear a wrist brace occasionally at 
work.  He stated that although he could still move his wrist, 
he had pain.  

In April 1997, the appellant forwarded a copy of a July 1985 
letter authored by S.C.T., M.D.  Dr. T. reported that the 
appellant had degenerative arthritis of the left hand, and 
that the appellant had tenderness over the fourth and fifth 
metacarpal phalangeal joints of the left hand consistent with 
arthritis.  

During an August 1997 VA examination, the appellant 
complained of worsening left wrist pain.  He reported that he 
worked with a computer throughout the course of the day, and 
that he was unable to wear a watch or lift any items over 20 
pounds.  Upon clinical examination, there was noted no 
evidence of any bony deformities or edema.  He was able to 
flex his wrist to 90 degrees, and extend it 60 degrees.  
Radial deviation was to 20 degrees and ulnar deviation was to 
50 degrees.  He was diagnosed to have carpal tunnel syndrome 
of the left wrist.  Radiographic examination was compared 
with earlier studies.  There was noted no evidence of 
fracture, dislocation or destruction, and no opaque foreign 
material was found.  The diagnostic impression was that the 
appellant's left wrist was "within normal limits."  

During an October 1997 VA examination, the appellant 
complained of difficulty in lifting "anything" because his 
wrist hurt.  Upon clinical examination, there was noted no 
evidence of external erythema or edema and range of motion 
was noted to be "good."  Flexion was to 90 degrees, 
extension to 60 degrees, ulnar deviation to about 55 degrees 
and radial deviation to about 15 degrees.  Radiographic 
examination of the wrist revealed "no evidence of an acute 
injury."  He was diagnosed to have a history of triangular 
fibrocartilage tear of the left wrist with no acute 
anatomical injuries.


Analysis

As noted above, in order to present a well-grounded claim for 
an increased rating of a service-connected disability under 
38 U.S.C.A § 5107(a), a veteran need only submit his or her 
competent testimony that symptoms, reasonably construed as 
related to the service-connected disability, have increased 
in severity since the last evaluation.  See Proscelle, supra.  
The appellant represented at the inception of this claim that 
his service connection left wrist disability was more 
severely disabling than was contemplated by the assigned 
rating.  With this report, his claim is well grounded.    

The appellant's left wrist disorder is rated as zero percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5215.  The 
code provides that a 10 percent evaluation is appropriately 
assigned when there is limitation of motion by either the 
minor or the major wrist with dorsiflexion less than 15 
degrees or with palmar flexion limited in line with forearm.  
38 C.F.R. § 4.71a, Diagnostic Code 5215.

Having carefully reviewed all of the evidence of record with 
regard to the appellant's left wrist disorder, the Board 
finds that the preponderance of the evidence is clearly 
against the appellant's claim.  

Dorsiflexion of the wrist has never been reported to be less 
than 15 degrees.  In August 1997 and October 1997, 
dorsiflexion was noted to be to 60 degrees.  Further, palmar 
flexion has not been reported to be in line with the 
appellant's left forearm.  In short, the severity of the 
appellant's left wrist disability has not been noted to 
include those criteria that are requisite to the assignment 
of a 10 percent disability rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5215.  

Although the appellant has reported pain on use, the Board 
notes that there has been noted no evidence of edema and the 
range of motion studies have consistently indicated that the 
appellant's left wrist demonstrates full range of motion.  As 
is noted above, although functional impairment is to be 
considered in assessing the severity of an orthopedic 
disability, it must be "supported by adequate pathology."  
In this matter, functional impairment so as to warrant a 
disability rating greater than zero percent is not shown.  
See 38 C.F.R. §§ 4.40 and 4.45 (1999); see also DeLuca, 
supra.  

As is alluded to above, the Board notes that the VA's General 
Counsel has held that a single musculoskeletal disability may 
receive separate ratings under diagnostic codes for arthritis 
(5003 and/or 5010) and under diagnostic codes which rate 
musculoskeletal disabilities under criteria other than 
limitation of motion.  VAOPGCPREC 23-97 (July 1, 1997) 
(holding that since Diagnostic Code 5257 for lateral 
instability of the knee is "without reference to limitation 
of motion," a separate rating for traumatic arthritis is 
available); see also Esteban v. Brown, 6 Vet. App. 259 
(1994).  

In this case, degenerative arthritis has been diagnosed, and 
the appellant's wrist disorder is rated under Diagnostic Code 
5215 relative to limitation of motion of the wrist.  38 
C.F.R. § 4.71a, Code 5215 (1999).  Because the diagnostic 
codes pertaining the rating of disabilities resulting from 
arthritis are based upon the resulting limitation of motion, 
Esteban and the referenced General Counsel opinion do not 
provide for separate ratings.
  
Although the Board has also considered other potentially 
applicable diagnostic codes for the evaluation of wrist 
disabilities, none are applicable here.  Ankylosis of the 
wrist has not been noted, thus precluding application of 
Diagnostic Code 5214.  Further, ankylosis of one or more 
fingers has also not been noted and application of Diagnostic 
Codes 5216 through 5227 is therefore not appropriate.   

In particular, the Board emphasizes that it has only 
considered the factors as enumerated in the rating criteria 
discussed above.  See Massey v. Brown, 7 Vet.App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet.App. 625, 628 (1992).  

An increased rating for a left wrist disorder is therefore 
denied.      

ORDER

A well-grounded claim not having been submitted, service 
connection for a back disorder is denied.

A well-grounded claim not having been submitted, service 
connection for the residuals of a nasal fracture is denied.

A well-grounded claim not having been submitted, service 
connection for allergies is denied.

New and material evidence not having been submitted, the 
claim of service connection for sinusitis is not reopened.  

A 30 percent disability rating for a right knee disability is 
granted.

A disability rating greater than 10 percent for a left knee 
disability is denied.

A disability rating greater than zero percent for a left 
wrist disability is denied.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  The "PULHES" profile reflects the overall physical and psychiatric condition of 
the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness for retention in the 
military service.).  The "P" stands for "physical capacity or stamina;" the "U' 
indicates "upper extremities;" the "L" is indicative of the "lower extremities;" the 
"H" reflects the state of the veteran's "hearing and ear;" the "E" is indicative of the 
veteran's eyes; and the "S" stands for psychiatric condition.  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992); Hanson v. Derwinski, 1 Vet. App. 512, 514 
(1991). 

 Because the appellant essentially claims that his allergies are the result of his 
claimed in-service nasal fractures, the evidence pertaining to these disorders is 
essentially the same.  The Board has therefore discussed these claims within a 
single section.  
  The Board notes that the appellant served during a "period of war" as that term is 
defined in 38 C.F.R. § 3.2(f) (1999).  However, the appellant has not alleged, and 
the evidence does not show, that the appellant is a veteran of "combat" or that the 
claimed nasal fractures were incurred in any activities other than sporting events.    
As such, the presumptive provisions of 38 U.S.C.A. § 1154(b) relative to the service 
incurrence of diseases and disorders of combat veterans are not applicable to this 
matter. 

  The Board notes that service connection is in effect for status-post excision of the 
lymph node of the left neck region and a cystic mass of the posterior pharyngeal 
wall.  

